Citation Nr: 0106898	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
thoracic spurring, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left forearm, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1970, June 1973 to October 1987, and March to September 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO) 
which denied a rating in excess of 10 percent for lumbar 
strain with thoracic spurring and a rating in excess of 20 
percent for residuals of a shell fragment wound of the left 
forearm.  In March 2000, the veteran testified at a hearing 
at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to an 
increased rating for residuals of a shell fragment wound of 
the left forearm has been obtained by the RO.

2.  The veteran is left hand dominant.

3.  Competent medical evidence shows that the shell fragment 
wound of the left forearm is primarily manifested by 
secondary radial nerve damage more nearly approximating mild 
incomplete paralysis of the minor radial nerve, with no 
evidence of any associated muscle, bone or artery damage.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound of the left forearm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 4.7, 4.10, 3.321, 4.40, 4.45, 4.124, 
Diagnostic Code 8514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the Veterans 
Claims Assistance Act of 2000, with respect to his claim for 
an increased rating for his left forearm disability.  The 
record contains pertinent treatment records and the veteran 
has been afforded numerous VA medical examinations in 
connection his claim.  After a review of the record, the 
Board find that there is sufficient evidence to render an 
equitable decision on his claim.  Moreover, given the facts 
of this case, the Board further finds that no reasonable 
possibility exists that any further assistance to the veteran 
would aid in substantiating his claim.  As all relevant facts 
have been adequately developed, VA has fully satisfied its 
obligations to the veteran under the Veterans Claims 
Assistance Act of 2000.

I.  Factual Background

Service medical records corresponding to the veteran's first 
period of active service are negative for notations of a 
shrapnel wound of the left forearm.  At his April 1970 
military separation medical examination, clinical evaluation 
of his upper extremities was normal.  

In April 1970, following his separation from active service, 
the veteran filed a claim of service connection for residuals 
of a shrapnel wound to the left forearm.  In support of his 
claim, he submitted a statement from his former commanding 
officer who indicated that the veteran had sustained a minor 
shrapnel wound to the left forearm around September 1969.  He 
further noted that the wound was regarded as "a minor 
wound" and debridement, irrigation, and closure were 
performed at the camp dispensary.  

On VA medical examination in July 1970, the veteran reported 
that he had sustained a shrapnel wound in the left forearm in 
August 1969.  He indicated that the wound was probed, 
cleaned, and sutured; thereafter, he stated that he had no 
difficulty with his forearm until about six weeks ago when he 
began to have an occasional dull pain in the forearm with 
some numbness and tingling on the radial side of the hand.  
On examination, a scar on the radial side of the veteran's 
left forearm at the junction of the proximal and distal 
halves was observed.  The scar was not tender or adherent.  
There was no muscle atrophy, wasting, or loss of strength.  
The veteran was noted to be left handed.  Range of motion was 
also normal; he was able to dorsiflex the wrist and extend 
the left thumb and fingers without any difficulty.  He was 
also able to make a fist with the fingers of the left hand 
and pick up objects from the table.  There was no 
demonstrable motor involvement and no vasomotor changes.  X-
ray examination showed a small metallic fragment in the soft 
tissue along the volar aspect of the mid forearm; there were 
no bony abnormalities.  The diagnoses were neuropathy of the 
left radial nerve, sensory, and scar of the left forearm 
secondary to shell fragment wound.

By August 1970 rating decision, the RO granted service 
connection for residuals of a shell fragment wound of the 
left forearm, neuropathy of the left radial nerve with scar.  
The RO assigned an initial 20 percent rating for the 
veteran's disability, effective from April 29, 1970, the day 
following the date of his separation from active service.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8514.  

In June 1973, the veteran reentered active duty.  A review of 
his service medical records dated from April 1972 to October 
1987 shows that on examination in April 1972 and February 
1973, the veteran reported a history of a shrapnel wound to 
the left forearm.  Physical examination showed a 1 inch scar 
on the left forearm, with no limitation of motion.  The 
examiner indicated that the veteran's left arm was otherwise 
normal.  Likewise, on physical examination in January 1974, 
the veteran reported that he had previously received a 20 
percent VA disability rating for residuals of a shrapnel 
wound to the left forearm; however, he indicated that he was 
having no current problems with this condition.  

In October 1986, the veteran sought treatment for decreased 
sensation in the fourth and fifth digits of the left hand for 
the past four months.  X-ray examination showed a retained 
metallic fragment.  The assessment was left ulnar neuropathy 
secondary to trauma; the veteran was advised of ways to 
protect the ulnar nerve at the elbow. 

The remaining service medical records corresponding to this 
approximately thirteen year period of active service are 
negative for complaints or findings pertaining to shell 
fragment wound residuals.  On annual flight physicals 
conducted in January 1975, April 1976, April 1979, March 
1983, April 1984, April 1985, February 1986, and March 1987, 
the veteran's upper extremities were normal on clinical 
evaluation.  

In November 1987, following his separation from active 
service, the veteran requested reinstatement of the 
disability rating for his left forearm disability.  In 
support of his claim, he was afforded a VA medical 
examination in January 1988, at which he reported loss of 
sensation over the top of his left hand, a constant dull ache 
in the ulnar fingers, an occasional sharp pain at the forearm 
site of the entry wound, and a tightness and an occasional 
cramping of two fingers.  As a pilot, he indicated that he 
was affected by this cramping as it interfered with his 
ability to manipulate the controls of his aircraft.  He 
described the sensory loss as particularly disabling, stating 
that he was no longer able to pump iron as lifting heavy 
objects caused pain in the forearm.  On physical examination, 
good muscle tone and bulk was noted.  Strength was mildly 
decreased to the left wrist and there was perhaps very slight 
weakness of finger abduction.  Light touch evaluation of the 
left hand showed some decreased sensation in the volar ulnar 
digits and throughout the dorsum of the hand.  The diagnoses 
included motor and sensory neuropathy with pain and 
intermittent cramping of the left hand, status post left 
forearm shrapnel wound, generally mild disability.  

By October 1987 rating decision, the RO reinstated the 20 
percent rating for residuals of a shell fragment wound of the 
left forearm.

In January 1995, the veteran requested an increased rating 
for his left forearm disability, claiming that he had been 
experiencing increased pain and restriction of use.  In 
support of his claim, the RO attempted to schedule the 
veteran for a VA medical examination, but was advised that he 
had been recalled to active service.  Thereafter, in 
September 1995, the veteran contacted the RO and advised that 
he had been released from active service earlier that month 
and wished to reopen his claim for an increased rating for 
residuals of a shell fragment wound to the left forearm.  

In December 1995, the veteran underwent VA medical 
examination in connection with his claim.  He reported 
reduced sensation, increased pain, and some tremors, cramps, 
and loss of strength in his left fingers.  Physical 
examination showed full range of motion of the fingers with 
some motor power loss of the left fingers, biceps and 
triceps, measuring 4/5.  Electromyography (EMG) testing 
showed mild left radial sensory neuropathy, possibly 
secondary to old shrapnel injury to the left forearm, and 
mild left ulnar neuropathy, secondary to compression across 
the elbow.  X-ray examination of the left forearm showed a 
metallic fragment in the soft tissues, minor changes of 
degenerative arthritis at the humeroulnar articulation, and 
periosteal new bone formation associated with the middle 
third of the ulnar shaft, possibly post-traumatic in origin.  
The diagnoses included history of forearm injury by shell 
fragment with complaints as stated.  The examiner indicated 
that the veteran's complaints of pain and tremor might be 
associated with a lesion of the neck.  

By June 1996 rating decision, the RO confirmed and continued 
the 20 percent rating for the veteran's left forearm 
disability.  

In November 1997, the veteran underwent VA medical 
examination at which he complained of left forearm pain and 
weakness with early fatigue.  Physical examination showed no 
gross muscular atrophy or fasiculations.  There was a well-
healed, nontender 3 centimeter scar on the medial aspect of 
the mid forearm.  Forearm circumference was 31 centimeters on 
the dominant left and 29 centimeters on the right.  Motor 
strength was 5/5 in all motor groups and no gross sensory 
abnormalities were appreciated.  Neurological examination was 
also unremarkable.  The diagnosis was left forearm pain and 
radial sensory neuropathy secondary to shrapnel wound.  

By January 1998 rating decision, the RO confirmed and 
continued the 20 percent rating for the veteran's left 
forearm disability.  The veteran appealed the RO's 
determination, arguing that he was entitled to a 30 percent 
rating for neuropathy of the left forearm and a separate 10 
percent rating for muscle damage.  

In support of his claim, he submitted a February 1998 VA 
outpatient treatment record showing that he had sought 
treatment for several complaints, including left forearm pain 
and mild hand weakness.  On physical examination, there was 
minimal weakness in the hand, finger extensors, wrist 
extensors, grip, and finger flexion.  The impression was 
complex causes for forearm pain, mostly myofascial.  In a 
March 1998 statement, the veteran indicated that he was to 
receive daily therapy with an electroblock machine for his 
painful left arm condition.  Subsequent VA outpatient 
treatment records show that in August and September 1998, the 
veteran again complained of left myofascial forearm pain. 

In February 1999, the veteran underwent VA medical 
examination which he reported that he had sustained a left 
forearm shrapnel wound from an enemy grenade.  He indicated 
that over the years, he had begun to notice easy fatigability 
in the left arm, as well as occasional tremors.  He also 
reported decreased sensitivity over the dorsum of the left 
hand and episodic numbness in the fingers.  On physical 
examination, a 1.5 centimeter scar was noted on the left 
forearm.  There was no appreciable muscle loss.  Left arm 
circumference was 31 centimeters and right arm circumference 
was 30 centimeters.  There was no atrophy or fasiculations or 
muscle mass loss noted.  Motor strength in the hand, wrist, 
and forearm was 5/5 in all groups tested and was symmetrical 
with the right.  Sensory examination was significant for a 
decrease in two point discrimination ulnar distribution on 
the left.  Paresthesias to ulnar distribution were elicited 
with a tapping of the ulnar nerve as it crossed the elbow.  
The impressions included status post superficial shrapnel 
injury to the left forearm resulting in a mild radial nerve 
sensory neuropathy.  No evidence of muscle damage, and left 
cubital tunnel syndrome, likely not related to the shrapnel.  

Subsequent VA outpatient treatment records dated from 
February to September 1999 show that the veteran was treated 
during this period for several conditions, including low back 
pain, psoriasis, hemorrhoids, and weight management.  These 
records are negative for complaints or findings pertaining to 
residuals of a shrapnel wound of the left forearm.  

In March 2000, the veteran testified at a hearing at the RO.  
He reported that he experienced symptoms of numbness in the 
left hand, daily tremors, weakened grip strength, and 
fatigability.  The veteran also indicated that he felt that 
he was entitled to a separate rating for a muscle injury, as 
the shrapnel track through his arm damaged his muscle, 
resulting in pain.  He also claimed that the scar of his left 
forearm was "painful and irritable."  

By May 2000 rating decision, the RO assigned a separate 10 
percent rating for the veteran's left forearm scar.  

In April 2000, the veteran underwent VA neurological 
examination at which he again reported that he had sustained 
a shrapnel wound to the left forearm from an enemy grenade.  
He indicated that he had been treated in the field with 
cleansing and suturing of the wound.  Since that time, he 
claimed that he had noticed easy fatigability and occasional 
numbness in the left hand as well as loss of grip strength.  
The examiner noted that the veteran had also been shown to 
have cervical spine foraminal narrowing.  On physical 
examination, the examiner noted a well-healed, tender scar of 
the left forearm.  There was no muscular atrophy or 
vesiculations appreciated.  There was full range of motion at 
the left wrist and all five fingers had full and painless 
range of motion.  Grip strength in the left hand was slightly 
reduced as compared to the right.  Sensory examination was 
significant only for a slight amount of decreased sensation 
in the dorsum of the left hand.  Review of X-ray films showed 
a metallic fragment and soft tissue swelling anterior to the 
middle third of the radial shaft.  The impression was status 
post shrapnel injury to the soft tissue of the left forearm 
resulting in tender scar and sensory nerve interruption of 
the dorsum of the left hand.  The examiner indicated that the 
veteran's cervical spine disability likely produced his 
complaints of easy fatigability and decreased grip strength.  
He clarified that the only residuals of the veteran's 
shrapnel wound injury were a scar and mainly sensory 
disruption of the dorsum of the left hand.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

III.  Analysis

The veteran's left forearm disability has been rated pursuant 
to the criteria of Diagnostic Code 8514, for radial nerve 
palsy.  38 C.F.R. § 4.124a (2000).  Under Diagnostic Code 
8514, a 20 percent disability evaluation is warranted for 
mild incomplete paralysis of the musculospiral nerve (radial 
nerve) of the major upper extremity.  A 30 percent evaluation 
requires moderate incomplete paralysis.  A 50 percent 
evaluation requires severe incomplete paralysis.  A 70 
percent evaluation requires complete paralysis with drop of 
hand and fingers, perpetual flexion of the wrist and fingers, 
adduction of the thumb with the thumb falling within the line 
of the outer border of the index finger, an inability to 
extend the hand at the wrist, an inability to extend the 
proximal phalanges of the fingers, and inability to extend 
the thumb, and inability to move the wrist laterally, 
weakened supination of the hand, weakened extension and 
flexion of the elbow, and the loss of synergic motion of the 
extensors which seriously impairs the hand grip.  (Total 
paralysis of the triceps occurs only as the greatest rarity).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral  
factor.  38 C.F.R. § 4.124a, Note.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the veteran's left forearm 
disability does not meet or nearly approximate the criteria 
necessary for a disability rating in excess of 20 percent 
under Diagnostic Code 8514.  

A comprehensive review of the evidence shows that the 
veteran's shell fragment wound residuals are manifested 
primarily by radial nerve deficit characterized as no more 
than mild on repeated post-service VA examinations.  X-rays 
have also generally shown the presence of a metallic fragment 
in the soft tissue area of the left forearm, but without bone 
involvement.  Clearly, the examinations and diagnostic 
studies are without competent medical evidence demonstrating 
moderate incomplete paralysis of the radial nerve of the 
major upper extremity warranting the assignment of the next 
higher rating.  

In that regard, the Board notes that the veteran has 
complained of various symptoms such as pain, weakness, and 
easy fatigability in the left forearm and hand.  The Board 
notes recent medical evidence shows that these symptoms are 
attributable to his nonservice-connected cervical spine 
disability.  As such, these symptoms may not be considered 
when evaluating the degree of disability associated with 
service-connected radial nerve injury secondary to a shell 
fragment wound.  See 38 C.F.R. § 4.14.  However, even if the 
Board were to assume for the sake of argument that these 
symptoms were part and parcel of the service-connected left 
forearm injury, a rating in excess of 20 percent would not be 
warranted as the objective medical evidence of record clearly 
reflects that the veteran's overall left forearm disability 
is no more than mild.  For example, on VA medical 
examinations in November 1997 and February 1999, motor 
strength in the hand, wrist and forearm was 5/5 and there was 
no gross muscular atrophy or fasiculations.  A February 1998 
VA outpatient treatment record described the veteran's left 
hand weakness as "minimal."  On most recent VA medical 
examination in April 2000, the veteran's left hand strength 
was only "slightly reduced."

In addition, there are other potentially applicable 
Diagnostic Codes and the veteran is entitled to be rated 
under the provision which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In that regard, the Board has considered the Diagnostic Codes 
based on limitation of motion of the elbow, wrist, and 
fingers (also contemplated under Code 8514) but finds that 
the degree of disability required for a higher rating under 
such codes has not been shown.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205 to 5227 (2000).  For example, on most recent VA 
medical examination in April 2000, there was full range of 
motion at the left wrist and all five fingers had full and 
painless range of motion.  Moreover, the Board finds that a 
separate disability rating for limitation of motion is not 
appropriate as this symptomatology is duplicative and 
overlapping as that considered under Diagnostic Code 8514.  
Esteban v. Brown, 6 Vet. App. 259; 38 C.F.R. §§ 4.14.

With respect to the veteran's contention that he should be 
assigned a separate rating for muscle injury, the Board notes 
that the provisions of 38 C.F.R. § 4.55 provide that muscle 
injury ratings are not to be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  In this case, there is no 
medical evidence that the veteran sustained muscle damage in 
the shrapnel wound to his left forearm that affected entirely 
different functions from the nerve injury he sustained.  

Moreover, in light of the recent findings on VA medical 
examination, the Board is of the opinion that the veteran's 
left forearm disability has been appropriately rated on the 
basis of the dominant disability present, a radial nerve 
injury, and that a rating under the muscle injury criteria 
may not be combined with a rating under Code 8514 for nerve 
impairment without violating the rule against pyramiding 
contained in 38 C.F.R. § 4.14 (2000).  Again, the principal 
Diagnostic Codes by which the left forearm disability may be 
evaluated involve or affect the same anatomical part and 
involve the same or overlapping functions.  The rule against 
pyramiding precludes the use of multiple Diagnostic Codes to 
artificially inflate the service-connected evaluation.  Id.  
Rather, the Diagnostic Code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  The Board is of the opinion that the 
Diagnostic Code and rating currently assigned most accurately 
reflect the actual degree of functional impairment 
demonstrated in this case for the veteran's left forearm 
disability.

Nonetheless, the Board has also considered whether the 
veteran would be entitled to a rating in excess of 20 percent 
if his left forearm disability is rated as a muscle injury 
rather than as a nerve injury rating.  See 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Codes 5307 to 5309. 

It is noted that the regulatory criteria for the evaluation 
of muscle injuries were amended during the veteran's appeal, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (June 3, 
1997).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991); see also Baker v. 
West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order).  In this case, however, 
the Board finds that the changes did not significantly affect 
the veteran's case and essentially leave the application of 
the provisions of relevant Diagnostic Codes unchanged.  

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  

Injuries to Muscle Group VII, muscles arising from the 
internal condyle of the humerus, consisting of the flexors of 
the carpus and long flexors of the fingers and thumb and 
pronator, whose function is the flexion of the wrist and 
fingers, are evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Under this code, a 10 percent 
evaluation is warranted for moderate injury of the dominant 
arm.  A 30 percent evaluation is warranted for moderately 
severe injury of the dominant arm.

Diagnostic Code 5308 rates the disabilities of Muscle Group 
VIII, muscles arising mainly from external condyle of 
humerus, extensors of carpus, fingers, and thumb, and 
supinator, which affect the extension of wrist, fingers, and 
thumb and abduction of thumb.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5308.  Under this code, a 30 percent rating 
is warranted for a severe muscle injury.  See also Diagnostic 
Code 5309 (rating disabilities of Muscle Group IX, the 
intrinsic muscles of the hand).

After carefully reviewing the evidence of record, the Board 
finds that the veteran's current shell fragment wound 
residuals do not meet the requirements for a moderately 
severe or severe injury under 38 C.F.R. § 4.56 based on 
either the nature of the original wound or current 
symptomatology.  There is no evidence of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles which 
would show a moderately severe disability; nor is there 
evidence of ragged, depressed and adherent scars, loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area which would indicate a severe disability.  In sum, 
the evidence does not show impairment of muscle function 
sufficient to warrant an evaluation based on moderately 
severe or severe muscle injury.  Rather, the objective 
findings over the post-service years have identified the 
primary residual shell fragment wound disability of the left 
forearm upper extremity as a nerve deficit.  

With respect to the veteran's recent assertions to the effect 
that his left forearm scar has become tender and painful, the 
Board notes that the RO has already assigned a separate 10 
percent rating for those symptoms.  However, this is the 
maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body part 
that they affect, which has not been objectively shown in 
this case.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As he 
is currently receiving the maximum schedular evaluation 
provided by the rating schedule for a painful scar, a 
separate evaluation in excess of 10 percent is not warranted 
for the left forearm scar, in and of itself.

In sum, as set forth above, the objective evidence of record 
shows that the veteran's disability is manifested by mild 
radial nerve sensory neuropathy, subjective pain and easy 
fatigability, and minimal loss of strength, productive of no 
more than overall mild disability.  These findings are 
consistent with the currently-assigned 20 percent rating for 
mild incomplete paralysis under Diagnostic Code 8514.  38 
C.F.R. § 4.124a.  

Even taking into account the veteran's subjective complaints 
of pain and excessive fatigability, based on the medical 
evidence of record, the Board is of the opinion that the 
veteran's overall left forearm disability does not more 
nearly approximate the criteria for moderate incomplete 
paralysis.  Despite these subjective complaints, the record 
does not contain evidence by which it can be factually 
ascertained that there is any functional impairment 
attributable to the shrapnel wound residuals which would 
warrant a schedular rating in excess of the 20 percent 
evaluation currently in effect.  For example, there is no 
evidence of muscle loss, atrophy, or other objective evidence 
of disuse.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Finally, the Board concludes that there are no unusual or 
exceptional factors to warrant an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Although the 
veteran has been treated on occasion as an outpatient because 
of left arm complaints, there is no evidence that he has 
experienced frequent hospitalizations as a result of his left 
forearm disability.  Regarding his employment, the veteran 
had previously claimed that he experienced difficulties in 
his duties as a pilot because his left forearm disability 
produced difficulties in manipulating the controls of his 
aircraft.  However, the evidence shows that he has been 
employed since at least 1996 as a veterans' benefits 
counselor and he has alleged no marked interference with his 
employment, nor is any evident from record.  Thus, the Board 
finds that the evidence does not show marked interference 
with employment due to the service-connected left forearm 
disability.


ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the left forearm is denied.


REMAND

In December 2000, the Board received copies of medical 
records from the veteran pertaining to his claim for an 
increased rating for lumbar strain with thoracic spurring.  
The RO has not yet considered this evidence.  Under 
applicable criteria, a claimant who submits evidence within 
90 days of notice of certification of the appeal to the 
Board, has a right to have such evidence considered by the RO 
unless that right is waived.  38 C.F.R. § 20.1304 (2000).  In 
this case, the veteran did not waive that right; thus, the 
case must be returned to the RO for consideration of the new 
evidence. 

Moreover, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(b)).  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(d)).

In this case, the Board finds that additional development of 
the evidence is necessary.  In particular, the Board finds 
that the evidence currently of record is insufficient to 
address the issue of whether any current lumbar joint or disc 
pathology is secondary to or aggravated by the service-
connected lumbar strain.  Therefore, on remand, a VA 
examination must be scheduled that addresses this matter.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,  
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at  38 
U.S.C. § 5103A(d)).  

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating for his low back 
disability.  After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination of the veteran.  The examiner 
should be asked to list all objective 
indications of the veteran's service-
connected back disability.  Whether 
degenerative arthritis and disc disease, 
if present, are manifestations of the 
service-connected disability should be 
addressed.  The examiner should indicate 
the level of impairment caused by the 
veteran's low back disability in terms of 
the nomenclature of the rating schedule; 
and specify whether the veteran has 
functional loss or weakness due to an 
objective demonstration of pain upon 
movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joints over a period of time.  The 
examiner should consider functional loss 
due to reduced or excessive excursion, to 
decreased strength, speed, or endurance, 
or to the absence of necessary 
structures, deformity, adhesion, or 
defective innervation. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand; if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  In addition, the RO must review the 
claims files and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.  
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA 
Fast  Letter 00-87 (November 17, 2000); 
Stegall, supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO review the claim.  In 
reaching its decision, the RO should 
consider whether the veteran's service-
connected back disability is properly 
characterized and whether all applicable 
symptomatology is appropriately rated, to 
specifically include whether any symptoms 
merit separate disability ratings.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
In evaluating the severity of the 
service-connected disability, the RO 
should consider all applicable rating 
codes, including 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and afforded an opportunity to respond 
thereto before the case is returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



